61 F.3d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bassam Mohamed ALJAZAERLI, Petitioner,vIMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 93-70871.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 11, 1995.*Decided July 13, 1995.

Petition to Review a Decision of the Immigration and Naturalization Service, No. Anm-xrg-jxn;
B.I.A.
PETITION GRANTED, VACATED AND REMANDED
Before:  CANBY AND NOONAN, CIRCUIT JUDGES AND KING,** District Judge.
MEMORANDUM***
For the reasons set forth in Foroughi v. INS, No. 93-70718, slip op.     ,  filed this day, we hold that petitioner continued to accrue time towards his seven years of "lawful, unrelinquished domicile" for the purposes of 8 U.S.C. Sec. 1182(c) until his order of deportation became administratively final on October 6, 1992.  Thus petitioner has at least seven years of "lawful, unrelinquished domicile" in this country and is eligible to seek relief under 8 U.S.C. Sec. 1182(c).
PETITION FOR REVIEW GRANTED; VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without argument.  Fed. R. App.  P. 34(a) and Ninth Circuit Rule 34-4


**
 The Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.  R. 36-3